240 S.W.3d 743 (2007)
STATE of Missouri, Respondent,
v.
Jerry L. BANKS, Appellant.
No. WD 66920.
Missouri Court of Appeals, Western District.
December 11, 2007.
*744 Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Jerry L. Banks appeals his jury convictions for robbery, kidnapping, attempted forcible rape, forcible rape, attempted forcible sodomy, forcible sodomy, and armed criminal action, challenging the submission of several jury instructions.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).